Cuyahoga County, Nos. 64759 and 64760. This cause is pending before the court as a discretionary appeal and a claimed appeal of right. On June 22, 1994, the appellant’s motion for delayed appeal was granted and on August 24, 1994, the motion of Daniel Domozick to withdraw as appellant’s counsel was granted. On August 18, 1994, Dale M. Hartman entered an appearance on behalf of appellant.
IT IS ORDERED by the court, sua sponte, effective September 9,1994, that appellant’s memorandum in support of jurisdiction shall be due on or before October 11, 1994.